Title: To Thomas Jefferson from Bernard Peyton, 30 June 1823
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
30 June 1823
Last week being infavorable for opening & sales Tobacoo, postponed the inspection the other 9 Hhds: of yours, until to=day, & regret to say, that the order of it was generally about the same as the other Few, much too high, five of them were tolerable, in this respect, & brot” $8.30 round—two were refused, & brot” $3.05 and $4.60, the other two $4.95, & $6.55—By next mail will hand sales the same, & your quarterly a/c, as heretofore directed—No more of your Tobacco has been received, & I understand no more of it is yet delivered in Lynchburg.With great respect Dr Sir Yours Very Truly,Bernard Peyton